DETAILED ACTION
This Office Action is in response to Applicant’s application 17/121,385 filed on December 14, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 14, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on December 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,868,130 (’130) in view of U.S. 10,559,671 (Jagannathan).
Table 1 – Comparison of Pending Claims to ‘130 Claims

Pending Claim
‘130 Claim
1. A semiconductor device comprising: 


a first fin and a second fin extending from a semiconductor substrate; 

a gate stack over the first fin and the second fin; 

a first gate spacer disposed on sidewalls of the gate stack; 








an epitaxial source/drain region in the first fin and the second fin; and 

a gaseous spacer disposed between the epitaxial source/drain region and the semiconductor substrate and between the first fin and the second fin.
15. A semiconductor device comprising: 





a gate stack over a semiconductor substrate; 

a first gate spacer disposed on sidewalls of the gate stack; 

a contact etch stop layer adjacent the first gate spacer; 

a gaseous spacer disposed between the gate stack and the contact etch stop layer in a direction parallel with a major surface of the semiconductor substrate; and 

an epitaxial source/drain region in the semiconductor substrate, 

wherein at least a portion of the gaseous spacer extends between the epitaxial source/drain region and the semiconductor substrate.
2. The semiconductor device of claim 1, wherein a first portion of a boundary of the gaseous spacer is defined by the epitaxial source/drain region.

3. The semiconductor device of claim 2, wherein a second portion of the boundary of the gaseous spacer is defined by the first gate spacer.



Regarding claim 1 and referring to Table 1, Examiner notes that claim 15 of the ‘130 Patent does not  recite ‘a first fin and a second fin extending from a semiconductor substrate’,  ‘an epitaxial source/drain region in the first fin and the second fin’; ‘a gaseous spacer disposed between the epitaxial source/drain region and the semiconductor substrate and between the first fin and the second fin’.  That is to say the claim 15 of the ‘130 is not specifically directed to FinFets.

    PNG
    media_image1.png
    724
    718
    media_image1.png
    Greyscale
Jagannathan is directed to FinFET devices using air gaps.  Regarding claim 1 and referring to annotated Figure 13, Jagannathan teaches 1 a semiconductor device comprising: a first fin, e.g. 22 [3:66], and a second fin, 22 [3:66], extending from a semiconductor substrate, 21 [4:29-43], c.f. claim 2; a gate stack, 30/32 [6:19-21], over the first fin and the second fin, as shown; a first gate spacer, as annotated where the gate encapsulation layer has the structure of a spacer, disposed on sidewalls of the gate stack, as shown; an epitaxial source/drain region, 26b [8:27-40], in the first fin and the second fin, as shown; and a gaseous spacer, 52 [9:36], disposed between the epitaxial source/drain region, 26b, and the semiconductor substrate, 21, as shown, and between the first fin and the second fin, as shown.
Taken as a whole, the prior art is directed transistors using air gaps to reduce s/d capacitance.  Jagannathan teaches that the subject matter of ‘130 patent may be suitably applied to a FinFET device.  An artisan would find it desirable to utilize a FinFET device to reduce transistor power consumption.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 directed to a FinFET structure resulting in the device of claim 1 comprising ‘a first fin and a second fin extending from a semiconductor substrate’,  ‘an epitaxial source/drain region in the first fin and the second fin’; ‘a gaseous spacer disposed between the epitaxial source/drain region and the semiconductor substrate and between the first fin and the second fin’ to reduce power consumption of the device and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 and referring to annotated Figure 13, Jagannathan teaches a first portion of a boundary of the gaseous spacer is defined by the epitaxial source/drain region.
Regarding claim 3 and referring to annotated Figure 13, Jagannathan teaches a second portion of the boundary of the gaseous spacer is defined by the first gate spacer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jagannathan.
Regarding claim 1 and referring to annotated Figure 13, Jagannathan teaches a semiconductor device comprising: a first fin, e.g. 22 [3:66], and a second fin, 22 [3:66], extending from a semiconductor substrate, 21 [4:29-43], c.f. claim 2; a gate stack, 30/32 [6:19-21], over the first fin and the second fin, as shown; a first gate spacer, as annotated where the gate encapsulation layer has the structure of a spacer, disposed on sidewalls of the gate stack, as shown; an epitaxial source/drain region, 26b [8:27-40], in the first fin and the second fin, as shown; and a gaseous spacer, 52 [9:36], disposed between the epitaxial source/drain region, 26b, and the semiconductor substrate, 21, as shown, and between the first fin and the second fin, as shown.
Regarding claim 2 and referring to annotated Figure 13, Jagannathan teaches a first portion of a boundary of the gaseous spacer is defined by the epitaxial source/drain region.
Regarding claim 3 and referring to annotated Figure 13, Jagannathan teaches a second portion of the boundary of the gaseous spacer is defined by the first gate spacer.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4 the prior art does not disclose 4 the semiconductor device of claim 1, further comprising a first contact etch stop layer (CESL) over the epitaxial source/drain region adjacent the first gate spacer and a first interlayer dielectric (ILD) over the first CESL, wherein a first portion of a boundary of the gaseous spacer is defined by the first CESL.
Claims 5-7 depend directly or indirectly on claim 4 and are allowable on that basis.
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art fails to disclose the device of claim 8 comprising a first contact etch stop layer (CESL) over the source/drain region; a first dielectric layer extending from the first gate spacer to the first CESL; and a gaseous spacer vertically between the first gate spacer and the first dielectric layer.
Claims 9-14 depend directly on claim 8 and are allowable on that basis.
Regarding claim 15, the prior art fails to disclose the method of claim 15 comprising depositing a first gate spacer layer over the gate stack; depositing a second gate spacer layer over the first gate spacer layer; depositing a third gate spacer layer over the second gate spacer layer; patterning the first gate spacer layer, the second gate spacer layer, and the third gate spacer layer; epitaxially growing source/drain regions on opposite sides of the gate stack; removing the second gate spacer layer and the third gate spacer layer to form an opening; and depositing a dielectric layer sealing the opening and defining a gaseous spacer on sidewalls of the first gate spacer layer.
Claims 16-20 depend directly or indirectly on claim 15 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893